In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2654 
GARDELL L. COUNCIL, 
                                                  Plaintiff‐Appellant, 

                                  v. 

VILLAGE OF DOLTON, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
               No. 13 C 93 — James B. Zagel, Judge. 
                     ____________________ 

    ARGUED AUGUST 5, 2014 — DECIDED AUGUST 22, 2014 
               ____________________ 

   Before BAUER, POSNER, and TINDER, Circuit Judges. 
     POSNER, Circuit Judge. The plaintiff sued an Illinois town 
by which he had been employed, and one of the town’s em‐
ployees, under 42 U.S.C. § 1983; he claims to have been fired 
in violation of his federal constitutional rights to due process 
of  law  and  freedom  of  speech.  The  district  court  dismissed 
the suit as barred by collateral estoppel. 
2                                                       No. 13‐2654        


     Initially the plaintiff asked the state’s Department of Em‐
ployment  Security  for  benefits  under  the  state’s  Unemploy‐
ment  Insurance  Act.  The  town  opposed  his  claim,  arguing 
that he was ineligible for unemployment benefits because he 
had constructively resigned “without good cause” by failing 
to  obtain  a  commercial  driver’s  license  within  one  year  of 
starting  work,  a  condition  of  his  employment.  The  depart‐
ment agreed with the town, deeming the failure to obtain the 
license as tantamount to a voluntary resignation. The plain‐
tiff appealed to the Illinois court system—unsuccessfully. An 
Illinois appellate court, agreeing with the department, ruled 
that because the plaintiff had been fired for failing to obtain 
the  required  license  his  termination  amounted  to  a  “volun‐
tary” departure under the state’s unemployment law. That’s 
the  ruling  that  the  district  court  held  prevented,  by  opera‐
tion  of  collateral  estoppel,  the  plaintiff  from  prevailing  in 
this suit, and thus required dismissal. 
    We disagree that the Illinois appellate court’s ruling was 
entitled to collateral estoppel effect (nor was the earlier rul‐
ing, reinstated by the appellate court, by the Department of 
Employment Security, that the plaintiff had left his employ‐
ment  without  good  cause).  The  state’s  Unemployment  In‐
surance  Act  provides  that  “no  finding,  determination,  deci‐
sion, ruling or order (including any finding of fact, statement 
or  conclusion  made  therein)  issued  pursuant  to  this  Act  … 
shall  …  constitute  res  judicata.”  820  ILCS  405/1900(B)  (as 
amended in 1991). The finding by the Illinois appellate court 
concerning  the  cause  of  the  plaintiff’s  losing  his  job  was  a 
ruling made pursuant to the Unemployment Insurance Act, 
under which he was seeking the benefits that the agency that 
administers the Act denied him. It squarely fits the list of de‐
No. 13‐2654                                                           3 


terminations in section 1900(B) that shall not have preclusive 
effect. 
    Now it’s true, though not argued by the defendants, that 
the statute doesn’t mention collateral estoppel. But collateral 
estoppel is a branch of res judicata, Rekhi v. Wildwood Indus‐
tries, Inc., 61 F.3d 1313, 1316–17 (7th Cir. 1995) (Illinois law), 
and Illinois collateral estoppel doctrine embraces rulings on 
issues of law as well as of fact. Du Page Forklift Service, Inc. v. 
Material  Handling  Services,  Inc.,  744  N.E.2d  845,  849–50  (Ill. 
2001).  Whether  the  “without  good  cause”  ruling  should  be 
considered  a  fact  ruling  or  a  law  ruling  is  unclear,  but  it 
makes no difference which it is. 
     The ground of the district judge’s conclusion that collat‐
eral  estoppel  does  apply  in  this  case  was  his  belief  that  the 
Illinois appellate court’s ruling had been pursuant not to the 
Unemployment Insurance Act but to the Illinois statute that 
authorizes  judicial  review  of  administrative  decisions,  such 
as those by the Department of Employment Security. That is 
the  Illinois  Administrative  Review  Law,  735  ILCS  5/3‐101–
113.  We  have  found  no  precedent  that  supports  the  district 
judge’s view, a view implying that the plaintiff’s proceeding 
in this court arises not under 42 U.S.C. § 1983, a civil rights 
statute, but under 28 U.S.C. § 1291, which authorizes appeals 
to the federal courts of appeals from final judgments by dis‐
trict courts. The plaintiff got to this court by virtue of section 
1291, but once he’s here the claim he is pressing is pursuant 
to section 1983. 
   Any doubt on this score is dispelled by  the provision in 
the  Unemployment  Insurance  Act  that  “judgments  and  or‐
ders of the circuit court under this Act shall be reviewed by 
appeal in the same manner as in other civil cases.” 820 ILCS 
4                                                        No. 13‐2654        


405/1100.  If  the  proceeding  in  the  circuit  court  (the  trial 
court),  challenging  the  decision  by  the  Department  of  Em‐
ployment  Security,  arose  under  the  Unemployment  Insur‐
ance  Act—as  this  provision  implies  it  did—so  must  the  ap‐
peal  to  the  Illinois  appellate  court  have  arisen  under  that 
Act. It would be anomalous to deny collateral estoppel effect 
to rulings by the circuit court when there was no appeal, but 
to  give  such  effect  to  rulings  by  the  appellate  court  when 
there was an appeal. 
    And  even  if  the  ruling  by  the  Illinois  appellate  court 
could be thought to  have  been pursuant to  the Administra‐
tive  Review  Law,  it  may  have  been  pursuant  to  the  Unem‐
ployment  Insurance  Act  as  well.  Illinois  courts  commonly 
distinguish  between  the  basis  of  appellate  jurisdiction  and 
the  basis  of  the  substantive  claim  in  the  appeal,  as  when  in 
Doran v. Department of Labor, 452 N.E.2d 118, 119, 121–22 (Ill. 
App. 1983), the court noted that the plaintiff had sought re‐
view “pursuant” to the Administrative Review Law but had 
lost  her  case  “pursuant”  to  the  Unemployment  Insurance 
Act. That is the same distinction we suggested in contrasting 
the statutory basis for a federal appeal to the statutory basis 
for the substantive claim in the appeal. 
   Furthermore, the judgment of the Illinois appellate court 
merely  ordered  “reinstate[ment  of]  the  order”  of  the  De‐
partment  of  Employment  Security.  Since  the  Department’s 
determination  that  the  plaintiff  had  left  his  employment 
without good cause had no collateral estoppel effect, neither 
did the judgment reinstating that order. 
   The  background  of  the  1991  amendment  to  the  Unem‐
ployment  Insurance  Act  also  undermines  the  defendants’ 
position. Unemployment insurance is federal, and though it 
No. 13‐2654                                                           5 


is administered by the states, the federal government impos‐
es  some  requirements  on  the  states’  administration  of  their 
unemployment  insurance  programs.  See  42  U.S.C. 
§ 503(a)(1).  That  year the  federal  Department  of  Labor  pub‐
lished  an  Unemployment  Insurance  Program  Letter,  inter‐
preting  the  Act  to  require  that  judicial  hearings  to  review 
unemployment insurance rulings made at the administrative 
level  be  “Simple,  Speedy  and  Inexpensive.”  56  Fed.  Reg. 
29719 (June 28, 1991). The Department criticized the applica‐
tion of collateral estoppel to  the rulings made in such hear‐
ings,  pointing  out  that  “parties  to  a  UI  [unemployment  in‐
surance]  claim  may  feel  obligated  to  assure  that  issues  are 
addressed in far greater depth than is normally required for 
a UI hearing” and as a result cause both claimants and em‐
ployers  to  “require  legal  representation.”  A  defendant  in 
such  a  proceeding  will  have  an  incentive,  if  rulings  in  that 
proceeding  will  be  given  collateral  estoppel  effect  in  a  law‐
suit, to put up a strong defense in the proceeding. For by do‐
ing so it may be able to obtain rulings that it can use defen‐
sively in a future suit, or at least that it can use to ward off 
rulings  that  the  plaintiff  might  be  able  to  use  offensively  in 
his future suit. It cannot defer its strong defense to the circuit 
court  to  which  the  decision  by  the  Department  of  Employ‐
ment  Security  can  be  appealed,  because  that  court  is  not 
permitted to take evidence in such a proceeding; it acts pure‐
ly as an appellate tribunal. Acevedo v.  Department  of Employ‐
ment Security, 755 N.E.2d 93, 97 (Ill. App. 2001). 
    The Department of Labor’s program letter suggested that 
states  adopt  statutory  language  similar  to  what  Illinois  did 
adopt,  shortly  afterward,  in  820  ILCS  405/1900(B),  denying 
collateral  estoppel  effect  to  rulings  in  unemployment  insur‐
ance proceedings. The statute is fully applicable to this case. 
6                                               No. 13‐2654      


The judgment of the district court is therefore reversed and 
the case remanded to that court for further proceedings con‐
sistent with this opinion.